DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 2 of U.S. Patent No. 11,389,972. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8-11 are generic to all that is recited in claims 1, 8, and 2 of U.S. Pat. 11,389,972.  In other words, claims 1, 8, and 2 of the (‘972) patent fully encompass the subject matter of claims 8-11 of the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-5, 8, and 10-12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Appel (US-5,242,256).
 	Appel shows a pickup tool comprising a frame (20 or 40) and a plurality of part-engaging structures (1 or 31) independently attachable to the frame through attachment structures (7) located around the perimeter of and proximate the junctions between adjacent structures.  Each part-engaging structure is made up of a rigid plate portion (1.2 or 3.2) and a flexible or semi-rigid insert (3).

Claim(s) 1, 2, 6, 8, and 9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by German patent DE 20 2009 014 154.
 	The German patent DE 20 2009 014 154 shows an embodiment in Figure 3 comprising a force generator (2), a frame (11), a plurality of modular structures (1) having plate portions (6), and attachment structures (5a, 5c) located proximate junctions between adjacent plate portions.

Claim(s) 1 and 3-7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Davies et al. (US-5,671,910).
 	The patent to Davies et al. shows a vacuum tool comprising a frame (410), a force generator (through port 412), and a plate assembly (310) made up of a plurality of plate portions (320, 330, 340, 350, 360, 370, 380) independently removable to suit the particular workpiece to be gripped (see col. 5, lines 55-65).  The Davies et al. tool can be used to pick up and transport a workpiece (see col. 1, lines 16-23).  Regarding claims 3-5, segments of each plate portion can be made of substantially rigid or semi-rigid plastic (col. 4, line 40), and other segments (346) can be made of resiliently deformable material (see col. 4, lines 59-61).  In regard to claim 7, distribution grooves (413) can be selectively opened or closed through sealing bolts (423).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mielenz (US-5,405,123) shows portions of a vacuum support plate assembly attachable along abutting side walls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
11/9/2022